In re Frazier, Barbara; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Civil District Court, Div. “L”, No. 87-7427; to the Court of Appeal, Fourth Circuit, No. 89CW-1428.
Granted (in part and denied in part.) The ruling of the courts below (acted on by the court of appeal on September 15, 1989) on the issue of the substitute witness is reversed and plaintiffs are granted the right to use Dr. B.R. Respess as prayed for in their motion of May 25. Defendants will not be prejudiced since they have had Res-pess’ report for “many weeks” according to the dissenting judge of the court of appeal. Otherwise the application is denied.
CALOGERO, J., recused.